SEABURY, J.
(concurring). Judgment was rendered against the firm of Harris & Jabaly in favor of the plaintiffs. From this judgment the defendant Davis Harris appeals. There is no competent evidence in the record to show that Davis Harris was a member of the firm of Harris & Jabaly. The credit man of the plaintiffs, without having shown that he had any knowledge of the matter, was permitted, over the objection and exception of the defendant, to testify that Davis Harris was a member of the firm of Harris & Jabaly. The plaintiff could not prove the copartnership of the defendants by having their credit man testify to this conclusion. In the absence of evidence of copartnership, the judgment should be reversed, and a new trial ordered, with costs to the appellant to abide the event.